Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements of Ore Pharmaceuticals Inc. of our report dated March 11, 2009, with respect to the consolidated financial statements of Ore Pharmaceuticals Inc. included in this Annual Report (Form 10-K) for the year ended December 31, 2008: Registration Statements on Form S-8: Name Registration Number Date Filed 1997 Equity Incentive Plan Employee Stock Purchase Plan 1997 Non-Employee Directors’ Stock Option Plan 333-53083 May 20, 1998 Employee Stock Purchase Plan 1997 Non-Employee Directors’ Stock Option Plan 333-80931 June 17, 1999 1997 Equity Incentive Plan Employee Stock Purchase Plan 333-44562 August 25, 2000 1997 Equity Incentive Plan Employee Stock Purchase Plan 1997 Non-Employee Directors’ Stock Option Plan 333-92080 July 8, 2002 1997 Equity Incentive Plan Employee Stock Purchase Plan 333-107096 July 16, 2003 1997 Non-Employee Directors’ Stock Option Plan 333-127190 August 4, /s/ Ernst & Young LLP Baltimore,
